DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (US Serial No. 2016/0145449), in view of Sloan (US Serial No. 2017/0015851).
Regarding claims 1-3 and 5-8; Hilgers teaches a photocurable clear [0001] coating composition comprising: a) at least one photocurable component, b) at least one filler, c) optionally one or more silanes or siloxanes, d) at least one UV light stabilizer, e) at least one photoinitiator, f) at least one filler, g) optionally one or more solvents, and h) optionally one or more auxiliaries [0011-0019].  Hilgers teaches the photocurable component a) comprises a mixture polyfunctional acrylate compounds; preferably, the acrylates are selected from the group consisting of hexafunctional or higher functional aliphatic acrylates and urethane acrylates, dipentaerythritol penta-acrylate, ethoxylated pentaerythritol tetraacrylate, di-trimethylolpropane tetraacrylate, pentaerythritol triacrylate, trimethylolpropane triacrylate, ethoxylated or propoxylated trimethylolpropane triacrylate, butanediol diacrylate, tripropylene glycol diacrylate, trimethylolpropane trimethacrylate, aliphatic difunctional urethane acrylates, tetraacrylate monomer, aliphatic polyester acrylate oligomers including hyperbranched oligomers, and acrylates mentioned in the subsequent paragraph, and combinations thereof [0022-0027].  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).  
Hilgers teaches, in a preferred embodiment, a UV curable composition comprising 13 wt% of TMPTA (trimethylolpropane triacrylate), 10.7 wt.% of SR341, which is substituted with tris(2-hydroxyethyl)isocyanurate triacrylate (instant b, 20.1 wt% based on total monomer solids as calculated by Examiner, claim 5) [0028; 0035], 11.8 wt.% (22.2 wt.% based on total monomer solids as calculated by Examiner) of DESMOLUX U400 (aliphatic urethane hexaacrylate; instant c, claim 6), which is substituted with a 1:1 mixture of DESMOLUX U400 and SR355 (di-trimethylolpropane tetraacrylate) or SR399 (dipentaerythritol pentaacrylate), equates to about 11.1 wt% of DESMOLUX U400 and about 11.1 wt% of SR355 or SR399 (as calculated by Examiner, based on total monomer solids; instant claims 2 and 3) [0027; 0035]; 2.3 wt.% of photoinitiators (4.3 wt.% based on total monomer solids as calculated by Examiner, instant d), and 80 wt.% of solvent (instant f, claim 7) [Table2; Ex2.1].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  When employing a mixture of two compounds, one of ordinary skill in the art would have readily envisaged employing a 1:1 mixture (basic starting point for mixing two components).
Hilgers teaches the filler b) is present in an amount of as low as about 1.5 wt. % [0071].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a filler in an amount of about 1.5 wt.%, based on the invention of Hilgers, and would have been motivated to do so in order to achieve sufficient scratch resistance without cracking, as suggested by Hilgers [0071].
Hilgers fails to teach the composition further comprising 10 to 30 wt.% of a sulfur-containing polymer (meth)acrylate (instant e).  Sloan teaches a UV curable composition comprising a monomer system, an oligomer system, an acrylate polymer resin, and an initiator system [0008].  Sloan teaches the oligomer system comprises at least one oligomer, such as a mercapto modified polyester acrylate, specifically EBECRYL LED 02, employed in an amount of from about of preferably 7.5 wt.% to about 12.5 wt.% [0012].  Hilgers and Sloan are analogous art because they are both concerned with the same field of endeavor, namely UV curable coating compositions comprising acrylic monomers and oligomers.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the mercapto modified polyester acrylate (EBECRYL LED 02) in an amount of 12.5 wt.%, as taught by Sloan, to the composition of Hilgers, and would have been motivated to do so in order to overcome a problem of oxygen inhibition, which contributes to faster cure times, as suggested by Sloan [0012].  The Examiner makes note that the instant specification explicitly discloses a preferable compound to be used as the sulfur containing polymer acrylate is EBECRYL LED 02 [027], thus it is the Examiner’s position that EBECRYL LED 02, as taught by Sloan has a mercapto functionality of 2 to 6 (claim 8).
The Examiner makes note that “thermoformable” merely requires the composition be capable of being thermoformed.  Since the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes, it is the Examiner’s position that the composition of Hilgers would necessarily possess the property of being “thermoformable.”
Regarding claim 4; Hilgers teaches the preferred weight ratios of the acrylate components in the photocurable coating composition are for (I) hexaacrylates and/or multifunctional acrylates (f≥5; i.e. pentafunctional): 8-48 weight parts, (II) triacrylates: 10-33 wt.pt., (III) aliphatic diacrylates: 0-24 wt.pt., and (IV) aliphatic urethane diacrylate: 0-33 wt.pt. [0037-0041]. Hilgers teaches the acrylate compounds can be used in mixtures thereof [0035].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  In the instance the photocurable coating composition comprises, for example, 20 weight parts of a mixture of a hexaacrylate and a pentafunctional acrylate in equal parts (1:1 weight ratio mixture); the pentafunctional acrylate would be employed in 10 weight parts, which falls within the range as required by the instant claims.
Regarding claim 9; Hilgers does not appear to disclose a fluorinate nor silicone additive, thus is employed in an amount of 0 wt. % (falls within the range of less than 5 wt. %).
Regarding claim 10; Hilgers teaches a hard coating having a thickness of about 1 micron to about 50 microns [0194].
Regarding claims 11-17; Hilgers and Sloan do not explicitly teach wherein the hard coat has the resulting properties with respect to glass transition temperature, pencil hardness, elongation-to-break, transparency, haze, indentation modules, hardness, and bending radius.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a composition comprising one or more multifunctional monomers, 3-30 wt% of a isocyanurate acrylate, 5-40 wt% of a hexafunctional urethane acrylate, 2-10 wt% of a photoinitiator, 10-30 wt% of a sulfur containing polyol acrylate, and a solvent yields a product having a glass transition temperature of from 70 to 120°C [0047], a pencil hardness of 3H or more [0069], a elongation at break of greater than 4% [0029], a transparency greater than 90% and a haze less than 2% [0066], an indentation modulus of greater than 4 GPa and a hardness of greater than 0.3 GPa [0067], and a bending radius of less than 1 mm [0068].  Therefore, the claimed effects and physical properties, i.e. viscosity, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
	Regarding claim 18; Hilgers teaches a multilayer article, comprising a substrate and the coating composition of the present invention [0237], wherein the substrate may be polycarbonate, polyethylene terephthalate, and polymethylmethacrylates [0217].
	Regarding claim 19; Hilgers teaches the composition can be used on displays and other optical articles [0223].

Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive.
Applicants argue the purpose of Hilgers' invention is to provide a photocurable coating composition having a matt surface and the photocurable coating composition is suitable to be processed through a spray nozzle of an ink-jet equipment.  The ink-jet coating obtained from the composition is a translucent, colorless matt surface which is weather and scratch resistant [0008].  Thus, the purposes of the claimed invention and Hilgers' are patentably distinguishable.  In fact, a matt agent disclosed in Hilgers' coating composition will significantly affect the clarity of the hard coat for the optical cover window application disclosed in the claimed invention.  Therefore, one of ordinary skill in the art would not use the coating composition taught by Hilgers for an ink-jet coating having a matt effect to make a clear hard coat for optical and flexible displays.
The Examiner respectfully disagrees.  As stated by the Applicant, Hilgers teaches a composition that is translucent, colorless, and has a matt surface [0008].  The definition of “translucent” is permitting the passage of light; clear, transparent.1  A matting affect is typically directed to the luster or gloss of an article, and does not imply a level opacity (i.e. you could have a black matte coating or you could have a clear matte coating).  Since Hilgers explicitly discloses a translucent, colorless coating, the Examiner is taking the position that the coating, while may have a matte finish, is optically clear.  Absent an explicit definition in the instant application, the Examiner is interpreting “optically clear” broadly.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue Hilgers discloses an ink-jet coating composition having a matt effect while the claimed invention is related to a thermoformable and optically clear hard coat for flexible displays. Thus, the purpose of the claimed invention is totally different from Hilgers'.  Although Hilgers provides a laundry list of many compounds known in the coating technology, there are no teachings and suggestions in Hilgers to substitute the low functional acrylates (i.e. SR341; 3-methyl-1,5-pentanediol diacrylate) used in a soft ink-jet coating composition with the high functional acrylates (i.e. tris-(2-(hydroxyethyl)isocyanurate triacrylate) used for a composition making a hard coat on flexible displays.
The Examiner respectfully disagrees.  Both the invention of Hilgers and the instant application are directed to clear coating compositions, suitable for use on displays and other optical articles.  Hilgers teaches the photocurable component a) comprises a mixture polyfunctional acrylate compounds; preferably, the acrylates are selected from the group consisting of hexafunctional or higher functional aliphatic acrylates and urethane acrylates, dipentaerythritol penta-acrylate, ethoxylated pentaerythritol tetraacrylate, di-trimethylolpropane tetraacrylate, pentaerythritol triacrylate, trimethylolpropane triacrylate, ethoxylated or propoxylated trimethylolpropane triacrylate, butanediol diacrylate, tripropylene glycol diacrylate, trimethylolpropane trimethacrylate, aliphatic difunctional urethane acrylates, tetraacrylate monomer, aliphatic polyester acrylate oligomers including hyperbranched oligomers, and acrylates mentioned in the subsequent paragraph, and combinations thereof [0022-0027].  
Specifically, Hilgers teaches in a particularly preferred embodiment, the photocurable component a) preferably in addition to the urethane acrylates comprises at least one polyfunctional acrylate compound that does not comprise urethane functional groups, like those based on polyfunctional alcohols such as tris(2-hydroxyethyl) isocyanurate triacrylate and  3-methyl-1,5-pentanediol diacrylate (SR341) [0028]. Therefore, Hilgers teaches that tris(2-hydroxyethyl) isocyanurate triacrylate and  3-methyl-1,5-pentanediol diacrylate are functional equivalents for the purpose of functioning as a photocurable component a).  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Applicants argue Hilgers discloses an ink-jet coating composition used for ink-jet heads or nozzles to make lower gloss coating with scratch resistance; so, Hilgers' coating composition can be used for an ink-jet coating but not suitable for a hard coat with required hardness and flexibility for curved cover window application in displays. Applicants are remined that the claimed invention is directed to a hard coat, a multilayer article, and an optical display.  Applicants arguments to the use on a curved cover window are directed to an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Furthermore, absent a clear teaching and/or data showing that the composition of Hilgers is not suitable for a hard coat with required hardness and flexibility for curved cover window application in displays; arguments submitted by Applicants is merely an opinion.  Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) [See MPEP 2145].
Applicants argue that Sloan teaches formulations which are cured under low energy conditions; and argue that it is well-known in the art that low radiation energy as well as monofunctional acrylate monomers will greatly enhance oxygen inhibition, which will inhibit radical polymerization by reacting oxygen with active radicals and generate dead chain ends.  Applicants argue that oxygen inhibition is not a problem face in Hilgers since Hilgers uses traditional high radiation energy for curing its coating composition.
The Examiner respectfully disagrees.  Sloan teaches traditional UV-curable ink printing systems commonly utilize high-wattage bulbs (e.g., greater than 200 W) to deliver the necessary UV light energy to initiate the free-radical polymerization processes that result in curing of the ink onto the substrate to which it has been applied. The use of bulbs that emit these high energy levels has heretofore been critical to the prevention of oxygen inhibition during the cure process and to facilitate rapid cure times so that press throughput can be optimized [0005].  Hilgers teaches radiation having an electrical power of 80-200 W/cm (i.e. lower wattage bulb).  While Hilgers does not explicitly teach oxygen inhibition is a problem, Sloan recognizes that using lower wattage bulbs (e.g. less than 200 W), results in the formation of oxygen (by teaching using high energy bulbs of greater than 200 W prevents oxygen inhibition during curing).  Thus, a person of ordinary skill in the art would have found it obvious to add the mercapto-modified polyester acrylate (EBECRYL LED 02) in an amount of 12.5 wt.%, as taught by Sloan, to the composition of Hilgers, and would have been motivated to do so in order to overcome a problem of oxygen inhibition, which contributes to faster cure times, as suggested by Sloan [0012].
Regarding arguments in directed to the alleged unexpected results, the data and results of examples [Table 3] are not commensurate in scope with claim 1 of the instant application; the independent claim 1 is broad compared to the alleged unexpected results as set forth in the examples.  The alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  
Applicants arguments with respect to claims 11-17 are substantially similar to those addressed above, and thus are similarly responded to.
As such, Hilgers in view of Sloan still render obvious the basic claimed hard coat, as required by the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Translucent (adjective), Merriam-Webster; https://www.merriam-webster.com/dictionary/translucent